Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/267,491 filed on 02/09/2021. This application is a 35 USC §371 of International Application No. PCT/KR2019/009987 filed on 08/08/2019. A preliminary amendment filed with the application is entered. Claims 1-12, 14-15 and 17 have been amended. Claims 13 and 16 are cancelled. Claims 1-12, 14-15 and 17 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Certified copies of Patent Application Nos. REPUBLIC OF KOREA 10-2018-0092737 filed on 08/09/2018, REPUBLIC OF KOREA 10-2018-0092756 filed on 08/09/2018, REPUBLIC OF KOREA 10-2018-0114524 filed on 09/24/2018, and REPUBLIC OF KOREA 10-2018-0133996 filed on 11/02/2018, have been made of record.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 02/15/2021 and 01/12/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 


Claims 1-12, 14-15 and 17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding amended claim 1, a limitation states “wherein, based on the PUR being a dedicated resource, the transmission of the uplink data is performed or skipped” (emphasis added). The closest description in the specification states, “[0723] According to an embodiment, when the preconfigured UL resource (PUR) is the dedicated resource and there is no data to be transmitted in the preconfigured UL resource (PUR), transmission of the uplink data may be skipped.”, thus indicating that the transmission of the uplink data is skipped only when there is no data to be transmitted in PUR. There is no mention of skipping UL transmission strictly based on PUR being a dedicated resource.
Further, the claim recites “wherein the transmission of the uplink data is performed based on a validation related to a timing advance(TA), and a specific timer for the validation is configured based on the configuration information”. Although the specification paragraphs [0581] to [0584] provide a basis for TA validity timer, the description in the original disclosure does not include “a specific timer for the validation is configured based on the configuration information”.
Still further, the claim recites “wherein the skipping of the transmission of the uplink data is performed based on a specific number related to a number of a continuous skipping time, and the specific number is configured based on the configuration information”. The closest description to this in the specification recites “[0724] According to an embodiment, when the transmission of the uplink data is skipped for a predetermined number of times or more, the preconfigured uplink resource (PUR) may be released.” There is no mention of “a configured specific number related to a number of a continuous skipping time” in the original disclosure.
Therefore, the amended claim is rejected because it recites elements without support in the original disclosure, thus introducing new matter (35 U.S.C. 132(a)).
The same reasoning applies to claims 14 and 17 mutatis mutandis. Accordingly claims 1-12, 14-15 and 17 are rejected.

Regarding claim 4, the limitations recite “wherein a specific value related to a Reference Signal Received Power(RSRP) for the validation is configured based on the configuration information, and wherein, based on i) the specific timer being running and ii) a RSRP value measured for the validation being in a range based on the specific value, the TA is determined to be valid”. However, specification describes “[0583] When the current TA validity timer does not currently expire and the narrowband reference signal reception power (NRSRP) level is equal to or more than X dBm at the corresponding timing, the UE may determine that the current timing advance (TA) value is valid.” The phrase “RSRP value measured for the validation being in a range” has a different scope than “NRSRP level is equal to or more than X dBm”. Therefore, the amended claim is rejected because it recites an element without support in the original disclosure, and thus introduces new matter (35 U.S.C. 132(a)).

The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12, 14-15 and 17 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the phrase “wireless communication system supporting a narrowband” is vague and unclear. The specification describes “[0717] – [0719] and Fig. 13: a wireless communication system supporting a narrowband Internet of things system”. However, the phrase “wireless communication system supporting a narrowband” has unlimited scope and is variable over time thus rendering the claim indefinite. The claims, when read in light of the specification and the prosecution history, must provide objective boundaries for those of skill in the art (MPEP 2173.05(b)). A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).
Further, the claim recites “wherein the skipping of the transmission of the uplink data is performed based on a specific number related to a number of a continuous skipping time, and the specific number is configured based on the configuration information”. The “skipping…based on a specific number related to a number” is vague and unclear. Furthermore, this broad phrase may cover a case when the UE is always skipping UL transmission for the specific number of times, which is not the same as the closest description in the specification which states, “[0674] In this case, only when skipping is continuously performed for N consecutive PURs, the release may be configured to be automatically (implicitly) released”.

The same reasoning applies to claims 14 and 17 mutatis mutandis. The dependent claims do not provide any further clarification. Accordingly claims 1-12, 14-15 and 17 are rejected.

Prior Art
The prior art made of record that is considered pertinent to applicant's disclosure (includes documents if the priority date is the filing date of the 371 application):
Samsung, 3GPP TSG RAN WG1 Meeting #95, Spokane, USA, November 12th – 16th, 2018, R1-1812940.
ZTE Corporation, Sanechips, 3GPP TSG-RAN2 meeting#106, Reno, Nevada, USA, 13th – 17th May 2019, R2-1905642.
Ericsson, 3GPP TSG RAN Meeting #80, La Jolla, USA, June 11-14, 2018, RP-181450.
Huawei, 3GPP TSG-RAN WG2 Meeting#99bis, Prague, Czech Republic, 9th-13th October 2017, R2-1711329.
Tseng et al. (US 20160366682 A1)
Hoglund et al. (US 20220007391 A1)
Keating et al. (US 20220094508 A1)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471